Citation Nr: 1705652	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  14-31 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purposes of entitlement to VA death benefits.


REPRESENTATION

Appellant, Ms. G.R., represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from November 1957 to September 1960, and from April 1961 to May 1979.  He died in January 1990.  In a December 1993 RO decision Mrs. S.R. was determined to be the Veteran's surviving spouse for the purposes of entitlement to VA death benefits.  .  Mrs. S.R. died in February 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2014 decision in which the RO, inter alia, determined that appellant. A.R., was not the Veteran's surviving spouse and therefore did not have basic eligibility for VA death benefits.  Appellant  A.R. filed a notice of disagreement (NOD), which was received in June 2014.  A statement of the case (SOC) was issued in July 2014, and Appellant  A.R. filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2014.  In a July 2015 statement,  G.R., notified the RO of her intent to intervene in this matter.  She subsequently filed a letter dated December 2015 in which she expressed her intent to participate in the appeal.

In January 2016, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

As for the matter of representation, the record indicates that  A.R., was previously represented by the American Legion, as reflected in a June 2014 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In February 2015, the American Legion filed a motion to withdraw as Appellant A.R.'s representative; such motion  was granted by the Board in October 2016.  Appellant  A.R. was notified of the decision, as well as her right to representation in an October 2016 Board letter.  She has since responded that she wishes to represent herself in this matter.  See the December 2016 response letter.  As such, t  A.R. is now recognized as proceeding pro se in this appeal.


This appeal is now being processed utilizing a paper claims file, as well as paperless, electronic documents located in files stored in the Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reason expressed below, the claim on appeal is being remanded to the RO   VA will notify each party if further action, on her  part, is required.


REMAND

In this matter, A.R., seeks to be recognized as the deceased Veteran's surviving spouse for the purpose of receiving VA death benefits.  As  G.R. has also asserted a claim to be recognized as the deceased Veteran's surviving spouse, this is a simultaneously contested claim.  See 38 C.F.R. § 20.3(p) (2016).

Special procedural regulations are applicable in simultaneously contested claims.  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100 (2016).  Further, under VA regulatory criteria, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant and their representative, if any, will be allowed to present opening testimony and argument; the appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  38 C.F.R. § 20.713(a) (2016). 

In letters dated February 2015 and July 2015,. G.R., requested a personal hearing before a Veterans Law Judge.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700(a) (2016).  As the RO schedules such hearings, a remand of this matter for the requested hearing is warranted.  On remand, a personal Board hearing  in accordance with  G.R.'s request should be scheduled, with appropriate notice to both parties in accordance with current contested claim procedures.  See 38 C.F.R. § 19.100 (2016).

Accordingly, this matter is hereby REMANDED for the following action:

Schedule G.R. for a Board hearing in accordance with her request.  Pursuant to contested claims procedures, notify both A.R. and G.R. of the date, time, and location of the hearing.  In doing so, provide notification to both parties of the provisions of 38 C.F.R. § 20.713, including with regard to procedures for requesting a change in hearing date in a contested claim.  Ensure that all notice is sent to the correct address of record for each party. 

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The parties need take no action until otherwise notified, but each  may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

